Pee Cueiam.
It is somewhat difficult to understand the purpose of this motion. The notice upon which it is based was that counsel would apply to the court to settle the terms and make certain the terms of an opinion heretofore rendered in the cause, and to remit the cause to the Circuit Court with instructions as to the issues to be tried therein. A reading of the opinion referred to shows that there were no terms left unsettled therein. If counsel for the plaintiff has failed to understand the meaning of the opinion, we do not feel responsible for that lack of understanding. As to the request that the Circuit Court be instructed as to the issues to be tried, it is sufficient to say that the rule remitting the case to the Circuit Court leaves all the issues upon which the alleged liability of the defendant Cohn is claimed to exist to be retried by the Circuit Court.
The motion will be denied, with costs to the defendant.